Citation Nr: 0000897	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-28 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1973 to 
September 1977 and from January 1981 to July 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the appellant's accredited 
representative has raised the issue of service connection for 
the appellant's loss of disc height at C2-3 and C3-4, and 
facet disease.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for headaches is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for headaches 
is not well grounded.  38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the Court concluded in Savage that 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Id

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the Court concluded in Savage that 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Id

The appellant service medical records show that he 
experienced one incident of a headache in service.  In May 
1990, the appellant was scheduled for a tonsillectomy, when 
he developed a sudden, severe, bifrontal headache and 
hypertension while in the operating room.  This reaction was 
diagnosed as an allergic reaction to Reglan and Versed, which 
were administered as pre-operative medications.  

The appellant is currently suffering from headaches.  The 
appellant underwent a VA examination in August 1997 and at 
that time his right-sided occipital headaches were diagnosed 
as most consistent with facet disease more likely than not 
related to the C2 vertebrae.  Therefore, the appellant meets 
the first part of the Caluza test for well-groundedness.  He 
has a current disability.  

The appellant also meets the second part of the Caluza test 
for well-groundedness, he experienced an incident in service.

The third prong of the Caluza test for well-groundedness is a 
showing of a nexus, or link, between the in-service disease 
or injury and the present disease or injury.  Caluza, 7 Vet. 
App. at 506.  In this case, the appellant has failed to show 
such a nexus.  The appellant's service records are devoid of 
further complaints for headaches after the one incident in 
May 1990.  The headache the appellant suffered in-service was 
bifrontal, sudden, and caused by an allergic reaction to 
drugs.  The headaches he is currently suffering are constant, 
right sided only, and most likely caused by facet disease 
related to the C2 vertebrae.  The appellant has not offered 
any medical evidence showing a nexus, or link, between his 
current headaches and the headache he had in-service.  The 
headaches now are of a different type, and caused by 
something different, than the allergic reaction headache the 
appellant suffered in-service.  Similarly, there has been no 
continuity of symptomatology.  Not only was there a five year 
gap between the headache suffered in service, and the 
appellant's first complaints of his present headaches, but 
the symptoms are not the same.  The headache is in a 
different part of the head, and is a constant pain, not a 
sudden pain like the appellant experienced in 1990.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for headaches plausible.  Caluza, 
7 Vet. App. at 498.

The Board has considered the appellant's contentions on 
appeal, however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions will not support a 
finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  Moreover, it is not shown that the appellant is 
competent based on medical training and professional status 
to render a medical diagnosis or opinion.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92, Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); see also Morton v. West, 12 Vet. App.  477 
(1999) (if a well-grounded claim has not been submitted, 
there is no duty on the part of VA to assist in the claim's 
full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for headaches.  Nothing in the record 
suggests the existence of any additional evidence that might 
well ground this claim, particularly in light of the fact 
that the RO provided a medical examination to the appellant, 
and collected voluminous medical records.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).  
It is not shown nor contended that additional relevant 
evidence exists that has not already been associated with the 
claims file.

Finally, the Board has decided the present appeal on a 
different legal basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed below, it must be considered whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, the 
appellant has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations the RO 
did, but in so doing, concludes that the appellant did not 
meet the threshold requirements of a well-grounded claim for 
disability compensation benefits.  See Edenfield v. Brown, 
8 Vet. App. 384 (1996) (en banc) (disallowance of a claim as 
not well grounded amounts to a disallowance of the claim on 
the merits based on insufficiency of evidence).  The result 
is the same.

Accordingly, the Board must deny the appellant's claim of 
service connection for headaches as not well grounded.


ORDER

Entitlement to service connection for headaches is denied, as 
the claim is not well grounded.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

